Per Curiam. The motion for disqualification or recusal of Supreme Court justices filed by appellants, Francis J. Hart, and other Benton County Taxpayers similiary situated, is denied. Appellants also request a hearing “[i]f the Justices choose not to recuse without a hearing.” We find appellants’ request for a hearing after denial of the motion to be inconsistent. The purpose of a hearing is to consider the merits of a motion before making a decision. Therefore, appellants’ request for a hearing “if the Justices choose not to recuse” is denied on grounds of mootness.